                            IN THE UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF MISSOURI

RODNEY FOSTER,                                        )
                                                      )
        Plaintiff,                                    )
                                                      )
vs.                                                   )        Case No. 4:18-cv-01014-CDP
                                                      )
EXETER FINANCE LLC, et al.,                           )
                                                      )
        Defendants.                                   )

      DEFENDANT CHEX SYSTEMS, INC.’S MEMORANDUM IN OPPOSITION TO
              PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT

I.      INTRODUCTION

        Plaintiff alleges that Chex1 failed to conduct a “reasonable reinvestigation” of Plaintiff’s

one dispute to Chex pertaining to a First Bank account in violation of Section 1681i(a)(1)(A) of

the Fair Credit Reporting Act (“FCRA”). Plaintiff has filed Motion for Summary Judgment.

(“Plaintiff’s Motion,” Doc. 83.)

        Chex files this Opposition to Plaintiff’s Motion for Summary Judgment (“Opposition”)

and Chex itself previously moved for summary judgment (Doc. 75). In conjunction with this

Opposition, Chex has filed its Reply Memorandum in Support of its Motion for Summary

Judgment (hereinafter “Chex’s Reply”). The arguments contained in Chex’s Reply largely

mirror the arguments in opposition to Plaintiff’s Motion for Summary Judgment. Thus, in the

interest of judicial economy, in this Opposition, Chex will refer to specific portions of the Reply.

        Also, in conjunction with Chex’s Motion for Summary Judgment, Chex filed a Statement

of Uncontroverted Material Facts (Doc. 77), referred to as “Defendant’s SOF,” which Chex

incorporates into this Opposition. Chex also files an Additional Statement of Uncontroverted

Material Facts in Support of its Motion for Summary Judgment and in Support of its Opposition

        1
            Defendant Chex Systems, Inc. is referred to as “Chex.”


                                                          1
                                                                                            OM 520888.1
to Plaintiff’s Motion for Summary Judgment (“Defendant’s Additional SOF”) in support of this

Opposition.

       In short, Plaintiff is not entitled to judgment because Plaintiff has not made a sufficient

showing on the elements of Plaintiff’s claim. Undisputedly, Plaintiff must establish all of the

following to prevail: (1) that Chex failed to follow reasonable procedures to ensure the accuracy

of its reports; (2) the report in question was, in fact, inaccurate; (3) Plaintiff suffered injury; and

(4) Chex’s failure caused Plaintiff’s injury. Wright v. Experian Info. Sols., Inc., 805 F.3d 1232,

1239 (10th Cir. 2015). Plaintiff has not met Plaintiff’s burden as to any of the factors.

II.    PLAINTIFF FAILED TO COMPLY WITH E.D. MO. LOCAL RULE 7-4.01(E)
       AND, THUS, PLAINTIFF’S “EXHIBITS” SHOULD BE DISREGARDED

       In support of Plaintiff’s Motion, Plaintiff has filed “Stipulated Facts” (Doc. 84) and a

Memorandum in Support of Motion for Summary Judgment (“Plaintiff’s Memorandum,” Doc.

85). As the title of the Stipulated Facts indicates, those are facts that Plaintiff and Chex have

previously agreed upon. The Stipulated Facts do not show that Plaintiff did not owe the debt,

that the reinvestigation was unreasonable, that Plaintiff suffered an injury, or that Plaintiff’s

injury was caused by Chex’s failure to conduct a reasonable reinvestigation. (See Doc. 84.)

       Plaintiff failed to file a “statement of uncontroverted material facts” in support of

Plaintiff’s Motion as Plaintiff was required to do per E.D. Mo. Local Rule 7-4.01(E). That

failure is grounds to deny Plaintiff’s Motion. Jones v. Corizon Med. Servs., No. 1:16-CV-55

SNLJ, 2017 WL 2403750, at *3 (E.D. Mo. June 2, 2017) (denying a motion for summary

judgment where the moving party failed to attach a statement of uncontroverted material facts).

       Even if the Court considers Plaintiff’s Motion, Plaintiff has not submitted sufficient

evidence to establish the elements of Plaintiff’s claim. Plaintiff has attached five exhibits to

Plaintiff’s Motion, which appear to consist of the following:


                                                  2
                                                                                             OM 520888.1
                   Exhibit 1—these documents are apparently the documents that are
                    attached to the Stipulated Facts at pages 4-21 of Doc. 77-1.

                   Exhibit 2—documents that Chex produced in discovery in this case

                   Exhibit 3—Chex’s “Global Investigation Procedure Manual”

                   Exhibit 4—Plaintiff’s “Affidavit for Damages” (hereafter “Plaintiff’s
                    Affidavit”)

                   Exhibit 5—the signature page to Plaintiff’s Affidavit2

        Chex has moved to strike Plaintiff’s Affidavit and none of the Exhibits demonstrate that

Plaintiff is entitled to relief.

III.    RESPONSE TO PLAINTIFF’S FACTS

        Plaintiff has included a “Facts” section in Plaintiff’s Memorandum (Doc. 85), to which

Chex responds as follows. The facts pertaining to Plaintiff’s Dispute and Chex’s response are

largely undisputed. Plaintiff sent Chex a letter dated March 28, 2018, which Chex received on

April 6, 2018, where Plaintiff advised that:

        To my knowledge, [sic] have never had non-sufficient funds and I am not aware
        of any negative entries. Kindly forward me a copy of my ChexSystems record so
        that I may verify its accuracy.”3

Attached to the Dispute Letter was a copy of Plaintiff’s driver’s license and a snippet of an

unrelated St. Louis Community Credit Union “Summary of Accounts” for Rodney J. Foster Jr.4

Chex responded to Plaintiff on April 7, 2018, attaching the information contained in Chex’s

consumer file for Plaintiff, as Plaintiff had requested.5 Chex contacted First Bank via a letter

dated April 12, 2018 (“April 12 Letter”) to initiate the reinvestigation, informing First Bank that:

        2
            Exhibits 1 to 5 are collectively referred to as “Plaintiff’s Exhibits” or “Exhibits.”
          3
            See Defendant’s Additional SOF ¶ 27 and Exhibit C-1 thereto. Plaintiff’s letter dated March 28, 2018 is
referred to as “Dispute Letter” or “Plaintiff’s Dispute.”
        4
            Defendant’s Additional SOF ¶ 29.
        5
            Id. ¶¶ 33, 34.


                                                             3
                                                                                                       OM 520888.1
“Reason for Reinvestigation: Consumer states that he never had non-sufficient funds (NSF) on

the above account and not aware of any negative entries.”6 First Bank responded that the

information was accurate and Chex reported accordingly.7 Chex then mailed a letter to Plaintiff

stating that the investigation of the information pertinent to First Bank was verified and that the

information submitted by First Bank was accurate as reported. The Dispute Letter is the only

dispute that Chex received from Plaintiff.8 Also, the communications set forth above are the

only communications that occurred between Plaintiff and Chex.9

       First, Plaintiff must establish that the First Bank report was, in fact, inaccurate. To

support this assertion, Plaintiff cites, first, to his Complaint.                     (Doc. 85 at 1.)   Of course,

Plaintiff’s Complaint is not sufficient evidence to establish a fact in dispute. See Fed. R. Civ. P.

56(c). Plaintiff also cites to Plaintiff’s Affidavit to support the inaccuracy of the report, but it

contains only Plaintiff’s conclusions that are unsupported by specific facts or evidence.10 In the

Affidavit, Plaintiff states that First Bank was charging Plaintiff for overdraft charges and/or non-

sufficient funds and that Plaintiff did not owe such charges. (Plaintiff’s Ex. 4 ¶¶ 7, 9.) Plaintiff

did not explain why he did not owe these amounts or bring forward any documentation to show

that Plaintiff did not owe these amounts. (See Plaintiff’s Ex. 4.) Moreover, First Bank’s

“Statement of Account” records for Plaintiff’s account detail how the amount reported was

calculated and demonstrate the amount reported was accurate. (Defendant’s Additional SOF ¶

36.)



       6
           Doc. 77-1 at p. 4.
       7
           Doc. 77-1 at 8.
       8
           Defendant’s SOF ¶ 20; Defendant’s Additional SOF ¶ 26.
       9
           Id.
       10
            See Plaintiff’s “Exhibit 4” in support of Plaintiff’s Motion (Doc. 85).


                                                           4
                                                                                                         OM 520888.1
       Plaintiff also argues in his “Facts” that Plaintiff demonstrated that Plaintiff has actual

damages via Plaintiff’s denial of credit or inability to open banking accounts and emotional

distress. (Doc. 85 at 1-2.) As to Plaintiff’s assertion that Plaintiff “was also denied credit

specifically because of the Defendant reporting the derogatory and inaccurate tradeline,” it is

unsupported by any evidence. (Doc. 85 at 2.) Regarding Plaintiff’s allegation that Plaintiff was

denied a bank account by Fedex Employees Credit Association (“FedEx”) and St. Louis

Community Credit Union (“SLCC”), there is likewise insufficient information to establish this

fact. The parties have agreed that FedEx and SLCC made inquiries to Chex concerning Plaintiff

(Doc. 84 ¶ 17), but Chex, through the Stipulated Facts, did not agree that Plaintiff was denied a

banking account by those entities. (Id.) Furthermore, Plaintiff has not provided any evidence

that he was denied opening a bank account and that the reason was due to Chex’s unreasonable

reinvestigation, other than Plaintiff’s bare assertion. (See Doc. 85 at 2.) “Conclusory affidavits

do not provide a basis upon which to deny motions for summary judgment.” Armour & Co. v.

Inver Grove Heights, 2 F.3d 276, 279 (8th Cir. 1993).

       As to the emotional distress damages, Plaintiff relies only on Plaintiff’s Affidavit, which

contains statements that are not admissible in evidence (and are the basis of Chex’s concurrently

filed Motion to Strike) or are uncorroborated. (See Plaintiff’s Ex. 4.)

       Finally, in Plaintiff’s “Facts,” Plaintiff has not addressed the reasonableness of Chex’s

reinvestigation (see Doc. 85 at 1-2) and Plaintiff is required to demonstrate that the

reinvestigation was unreasonable in order to prevail on summary judgment.

IV.    ARGUMENT

       A.      Plaintiff Has Not Demonstrated That The Reporting Was Inaccurate

       To establish a claim under Section 1681i(a), Plaintiff must first demonstrate that the

reported information was in fact inaccurate. Paul v. Experian Info. Sols., Inc., 793 F. Supp. 2d

                                                 5
                                                                                        OM 520888.1
1098, 1102 (D. Minn. 2011). Plaintiff cites numerous cases for the proposition that the FCRA

requires more than “technical or literally accuracy” and it requires “the maximum possible

accuracy.” (Doc. 85 at 3.) Plaintiff ignores that it is Section 1681e(b) of the FCRA that requires

reporting agencies to “follow reasonable procedures to assure maximum possible accuracy of the

information concerning the individual about whom the report relates.” Pinner v. Schmidt, 805

F.2d 1258, 1261-62 (5th Cir. 1986). Section 1681e(b) is not at issue in this case. In regard to

Plaintiff’s assertion that the FCRA requires more than “technical accuracy,” the case Plaintiff

cited pertains to a furnisher’s investigation and the furnisher’s failure to report a dispute. Hrebal

v. Seterus, Inc., No. 17-CV-1815 (SRN/SER), 2019 WL 332201, at *9 (D. Minn. Jan. 25, 2019).

       Moreover, Chex presented evidence that the reporting was accurate. (Defendant’s SOF

¶¶ 18, 22-23.) Additional evidence that the reporting was accurate is set forth in First Bank’s

“Statement of Account” records, which detail how charges were calculated and the basis for the

charges. (Defendant’s Additional SOF ¶ 36.)

       Plaintiff relies upon Plaintiff’s Affidavit to establish that the First Bank charges were

inaccurate. (Doc. 85 at 3-4.) Plaintiff’s Affidavit, where Plaintiff testified that he did not owe

the amounts, is conclusory, lacks foundation, and should be insufficient to defeat summary

judgment on that ground. Cf. Langley v. Hot Spring Cty., Ark., 393 F.3d 814, 818 (8th Cir.

2005) (holding that plaintiff’s affidavit was conclusory and was insufficient to defeat summary

judgment for defendant). The parties have stipulated to First Bank’s document stating that the

charge-off amount on Plaintiff’s account was $779.88, which is what Chex was credit reporting

on Plaintiff’s account.11 In Plaintiff’s Affidavit, Plaintiff has not advised as to the basis of the

dispute as to the amount owed, or provided any documentation to support his contention that the


       11
            Doc. 77-1 at 4, 17-18


                                                 6
                                                                                           OM 520888.1
amount was not owed. (See Plaintiff’s Ex. 4.) Self-serving speculation like this is not sufficient

on summary judgment. See Morrison v. Hale, No. 4:17-CV-875-NAB, 2019 WL 1254712, at *6

(E.D. Mo. Mar. 19, 2019) (holding that self-serving speculation in a declaration is insufficient).

Thus, Plaintiff’s Affidavit does not establish that the credit reporting was, indeed, inaccurate.

       Plaintiff’s Affidavit is also insufficient to demonstrate that the reporting was inaccurate

because it contains hearsay statements (i.e., Plaintiff’s testimony about what Plaintiff told First

Bank and what First Bank told Plaintiff; Plaintiff’s Ex. 4 ¶¶ 8, 10). See Fed. R. Civ. P. 56(c).

Affidavits in support of summary judgment must set out facts that would be admissible into

evidence. Fed. R. Civ. P. 56(c)(4). Plaintiff’s Affidavit is insufficient to meet Plaintiff’s burden

for that additional reason. Grace Investments, Inc. v. Glob. Energy Tr., Ltd., No. CIV06-1041

ADM/AJB, 2006 WL 2067812, at *3 (D. Minn. July 24, 2006) (holding that unsupported and

conclusory allegations are insufficient to meet that party’s burden). For these reasons, Plaintiff

has not met Plaintiff’s burden to establish that the reporting was, in fact, inaccurate, and

Plaintiff’s Motion for Summary Judgment fails for this reason alone.

       B.       Plaintiff Has Not Shown That Chex’s Reinvestigation Was Unreasonable

       In Chex’s Reply (at page 8), Chex discussed its duty under the FCRA to conduct a

“reasonable reinvestigation” and Chex incorporates that discussion here.          See 15 U.S.C. §

1681i(a)(1)(A). The facts concerning Chex’s dispute procedures, Plaintiff’s Dispute, Chex’s

reinvestigation, and Chex’s response are undisputed. (See Doc. 77 ¶¶ 1-23.)

       The reasons why Plaintiff believes that the reinvestigation was unreasonable do not, as a

matter of law, render the reinvestigation unreasonable. Plaintiff’s reasons and Chex’s response

(as are set forth fully in Chex’s Reply at pp. 9-12) are summarized below.

               The reinvestigation consisted of faxing a boilerplate form letter with two check
                boxes.


                                                  7
                                                                                           OM 520888.1
       o Chex Response: The April 12 Letter provided myriad information about
         Plaintiff’s account and specifically advised that the reason for the
         reinvestigation is that “Consumer states that he never had non-sufficient
         funds (NSF) on the above account and not aware of any negative entries”;
         and that Plaintiff advised that any amounts have been paid. The April 12
         Letter also provided blank space for First Bank to provide “the correct
         reason for reporting” and advised First Bank that “[a]fter your research is
         completed” to fax its response back to Chex.

   Chex did not forward the Dispute Letter or the supporting documentation.
       o Chex’s Response: There is no categorical duty for credit reporting
          agencies to provide a customer’s dispute or supporting documents to the
          furnisher. Furthermore, Plaintiff has failed to advise how Chex providing
          those documents would have produced a different result, as Plaintiff did
          not dispute that Plaintiff owned the account. Furthermore, Chex does not
          send a copy of driver’s licenses to furnishers unless the customer
          specifically authorizes or requests that Chex do so, which Plaintiff here
          did not. As to the second document, which consisted of a snippet from an
          unrelated SLCC “Summary of Accounts” for Rodney J. Foster Jr.,
          Plaintiff does not explain what this document is and how it would have
          possibly aided in First Bank’s investigation of Plaintiff’s dispute, which
          predated the document by almost four years

   Chex did not request internal records from First Bank.
       o Chex Response: Chex had no duty to go beyond First Bank because
          Plaintiff did not alert Chex to the possibility that First Bank may be
          unreliable and Chex has no reason to believe that First Bank’s reporting is
          unreliable.

   Chex did not properly mark Plaintiff’s dispute.
       o Chex Response: Plaintiff ignores that Chex’s April 12 Letter to First Bank
          stated that the reason listed for the reinvestigation was: “Consumer states
          that he never had any non-sufficient funds (NSF) on the above
          account and not aware of any negative entries.” This language parrots
          the Dispute Letter. Further, Plaintiff’s Dispute Letter did not specifically
          mention overdraft charges and only referenced “non-sufficient funds” and
          “negative entries,” of which Chex informed First Bank.

   Chex did not follow its procedure, which was to ask First Bank that the
    information be “researched”
        o Chex Response: First, the FCRA does not mandate that credit reporting
           agencies follow their reinvestigation procedures exactingly to satisfy the
           reasonable reinvestigation requirement. Moreover, Chex advised First
           Bank that Plaintiff’s dispute must be verified for accuracy and
           completeness and then advised it that “[a]fter your research is completed,
           please fax your response back to my attention . . . .”


                                    8
                                                                            OM 520888.1
               Contrary to its procedures, Chex “generalized” the dispute.
                   o Chex Response: The only reason that Plaintiff provided for Plaintiff’s
                       Dispute was that: “To my knowledge, [sic] have never had non-sufficient
                       funds and I am not aware of any negative entries.” As set forth above,
                       Chex parroted Plaintiff’s Dispute. Also, Chex provided ample space for
                       First Bank to provide the “results” of its investigation and/or the “correct
                       reason for reporting,” and First Bank left those spaces blank. Thus, Chex
                       did not fail to provide any details from First Bank and did not generalize
                       anything.

               Chex did not request that First Bank verify the account.
                   o Chex Response: Plaintiff did not request validation/documentation from
                      First Bank. Plaintiff requested that Chex forward Plaintiff “a copy of my
                      ChexSystems [sic] record so that I may verify its accuracy.” As Plaintiff
                      requested, Chex sent Plaintiff a copy of the information in Plaintiff’s
                      consumer file at Chex.

       In sum, even if Chex had done all the things that Plaintiff asserts it did not do, Chex

could not have determined that the reporting on Plaintiff’s account was in error. There is nothing

in First Bank’s records, (Doc. 77-1 at 9-21), to demonstrate that there was, indeed, any error.

Thus, Plaintiff has not demonstrated that Chex’s reinvestigation was unreasonable. For this

independent reason, Plaintiff’s Motion must be denied.

       C.       Plaintiff Has Not Established Any Actual Damages or Causation

       Plaintiff asserts that Plaintiff has actual damages consisting of the inability to open a bank

account (or denial of credit) and emotional distress. (Doc. 85 at 10-11.) Plaintiff has not brought

forward sufficient evidence of either assertion. Plaintiff has cited no evidence whatsoever to

support the assertion that “Plaintiff was denied credit specifically because of the Defendant

reporting the derogatory and inaccurate tradeline.” (Doc. 85 at 11.) Furthermore, as to the claim

that Plaintiff was denied the ability to open banking accounts at FedEx and SLCC, Plaintiff has

submitted no admissible to evidence to support that assertion. Moreover, Plaintiff submitted

what appears to be a statement from SLCC, which also undermines Plaintiff’s claim.




                                                 9
                                                                                           OM 520888.1
       As to the emotional distress, as set forth fully in Chex’s Reply, (see pp. 14-15), courts

have found that unsubstantiated allegations such as Plaintiff’s here, including frustration,

embarrassment, and sleeplessness, are not sufficient to establish a genuine injury. Edeh, 974 F.

Supp. 2d at 1244.     Plaintiff must, but has not, come forward with some documentary or

corroborated evidence and “self-serving, conclusory, and uncorroborated” statements are not

enough to create a genuine issue of fact as to actual damages. See Collins v. Diversified

Consultants, Inc., Civil Action No. 15-cv-02115-RBJ-NYW, 2017 U.S. Dist. LEXIS 35487, at

**47-48 (D. Colo. Feb. 1, 2017); Jenkins v. AmeriCredit Fin. Servs., No. 14-5687, 2017 U.S.

Dist. LEXIS 57560, **25-26 (E.D.N.Y. Feb. 14, 2017); McKinley v. CSC Credit Servs., Inc.,

No. CIV 05-2340 ADM/JJG, 2007 WL 1412555, at *5 (D. Minn. May 10, 2007).

       As to causation, Plaintiff essentially asserts that his injury was caused by Chex because

he said so. (See generally, Plaintiff’s Ex. 4.) In fact, Plaintiff’s alleged failure to open bank

accounts occurred in 2016, which is well before Plaintiff’s Dispute to Chex. Chex’s alleged

failure to reasonably reinvestigate Plaintiff’s Dispute in 2018 could not have caused Plaintiff’s

inability to open bank accounts in 2016. As to causation of Plaintiff’s emotional distress claims,

Plaintiff has not specifically linked Chex’s reporting of the First Bank account subsequent to

Chex’s reinvestigation to his alleged injuries. The failure to provide this link, coupled with

conclusory claims based solely on Plaintiff’s testimony, are insufficient to give rise to a genuine

factual dispute necessitating trial. Dao v. Cellco P'ship, No. 14-1219 (JRT/BRT), 2015 WL

7572304, at *5 (D. Minn. Nov. 24, 2015).

V.     CONCLUSION

       For the reasons set forth above, Defendant requests that Plaintiff’s Motion for Summary

Judgment be denied and that the Court grant such other and further relief as it deems proper.



                                                10
                                                                                         OM 520888.1
       DATED this 6th day of May, 2019.

                                                  Respectfully submitted,
                                                  SPENCER FANE LLP

                                              By: /s/ Joshua C. Dickinson
                                                 Joshua C. Dickinson, #51446MO
                                                 13520 California Street, Suite 290
                                                 Omaha, NE 68154
                                                 (402) 965-8600 (telephone)
                                                 (402) 965-8601 (facsimile)
                                                 jdickinson@spencerfane.com
                                                  Patrick T. McLaughlin, #48633MO
                                                  1 North Brentwood Blvd., Suite 1000
                                                  St. Louis, MO 63105
                                                  (314) 863-7733 (telephone)
                                                  (314) 862-4656 (facsimile)
                                                  pmclaughlin@spencerfane.com
                                                  Attorneys for Defendant Chex Systems, Inc.




                                 CERTIFICATE OF SERVICE
       I hereby certify that the foregoing document was filed electronically with the United
States District Court for the Eastern District of Missouri, this 6th day of May, 2019, with notice
of case activity generated and sent electronically to counsel of record.

                                                  /s/ Joshua C. Dickinson
                                                  Attorney for Defendant Chex Systems, Inc.




                                                 11
                                                                                        OM 520888.1
